Citation Nr: 1725953	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to sinusitis.

3.  Entitlement to service connection for a left leg disorder, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from December 1987 through November 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued in May and December of 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and, in November 2015 by the RO in St. Paul, Minnesota.  Original jurisdiction over this appeal rests currently with the St. Paul RO.

The issues concerning the Veteran's sleep apnea and left leg disability have been remanded previously by the Board, most recently in May 2016, for further development, to include:  affording the Veteran new VA examinations of his sleep apnea and left leg and readjudication of the issues on appeal by the Agency of Original Jurisdiction (AOJ).  That development has been performed and those matters return to the Board for de novo review.

Entitlement to service connection for a right knee disability was initially denied in an unappealed October 2013 rating decision.  Under the provisions of 38 C.F.R. § 3.156 (c) (2015), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  In this case, service department records were received since the last final denial, as such, the issue is characterized as an original claim instead of whether to reopen a previously denied claim.

This appeal initially included issues concerning the Veteran's entitlement to service connection for a right leg disorder.  That issue was granted to the Veteran in a February 2015 rating decision.  As such, that issue no longer remains on appeal.



FINDINGS OF FACT

1.  The Veteran has right knee osteoarthritis that has been aggravated by an altered gait that was caused by service-connected pes planus and plantar fasciitis.

2.  The Veteran's obstructive sleep apnea at least as likely as not resulted from his service-connected sinusitis.

3.  The Veteran has a left leg polyneuropathy that was not sustained during active duty service and was neither caused nor aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  The criteria for service connection for a left leg disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Concerning the issue of the Veteran's entitlement to service connection for a left leg disorder, letters mailed to the Veteran in October 2010 and February 2011 notified the Veteran of the information and evidence needed to substantiate his claim, and also, explained the process by which VA assigns disability ratings and effective dates.  Hence, VA's duty to notify is satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claim.  His claim submissions, lay statements, relevant private treatment records, and VA treatment records have been obtained and associated with the record.  The Veteran was also afforded VA examinations of his left leg in May 2011, October 2015, and June 2016.  Those examinations, considered along with the other evidence of record, are fully adequate for the purpose of determining the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  In order to establish the existence of a chronic disease during service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (b).

If chronicity during service is not shown, a showing instead of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303 (b).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. §  3.310 (a).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. §  3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, service connection for certain listed chronic diseases, which include arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology for such chronic conditions with evidence that shows: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and, (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b) (2016).

Evidence that relates a current disorder to active duty service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b).

	A.  Right Knee

The Veteran asserts that he has a current right knee disorder that has resulted from service-connected pes planus and plantar fasciitis disabilities.  In a May 2013 statement, he asserts that inserts in his shoes were causing him to develop degenerative joint disease in his knee.  In his October 2016 substantive appeal, he reiterates his belief that his right knee disorder is secondary to his foot disabilities.  Alternatively, he also suggests in his February 2016 Notice of Disagreement that his right knee disorder has been aggravated by service-connected disabilities.

The record shows that service connection is indeed in effect for the Veteran for bilateral pes planus and plantar fasciitis disabilities.  The post-service treatment records show that the Veteran began treating his right knee in 2012 and that reported right knee pain symptoms were diagnosed as osteoarthritis.  In November 2012, the Veteran underwent an arthroscopy.  Private post-surgery records from Dr. Scales show that the Veteran has continued to experience ongoing right knee pain due to osteoarthritis that has been treated with periodic steroid injections.

The record contains varying opinions concerning how the Veteran's right knee osteoarthritis is related etiologically to his foot disabilities.  Overall, however, the opinions seem to concur that such a relationship does exist.

During an October 2015 VA examination, the VA examiner confirmed the previous right knee osteoarthritis diagnosis that was manifested by pain, crepitus, and decreased motion.  The examiner opined that it is less likely than not that the Veteran's right knee osteoarthritis resulted from his foot disabilities.  As rationale, the examiner acknowledged that the Veteran had an altered gait caused by his foot disabilities and that caused strain to his right knee, but that "such strain does not necessarily lead to degenerative joint disease."  Somewhat contrary to that opinion, the examiner acknowledged also that it is at least as likely as not that the altered gait caused by the Veteran's foot disabilities resulted in an aggravation of the Veteran's right knee osteoarthritis.  Interestingly, however, the examiner states that the available medical evidence is insufficient to allow a determination as to the baseline level of severity for the Veteran's right knee.  The examiner gave no explanation as to why the assembled evidence is insufficient or what other information was needed in order to make such a determination.

In a December 2015 private opinion, Dr. Scales opined that the Veteran's right knee arthritis was being worsened by his service-connected foot disabilities.  Interestingly, he stated also that the pre-aggravation baseline in the Veteran's right knee was zero (i.e., that there was no existing disorder).  That characterization of the Veteran's right knee baseline is more consistent with the opinion that the Veteran's right knee osteoarthritis resulted from (i.e., was secondary to) the Veteran's pes planus and plantar fasciitis disabilities.

The Board is persuaded by Dr. Scales' private etiology opinion.  In that regard, the VA examiner's negative secondary etiology opinion acknowledges that the Veteran's foot disabilities had been causing strain on the Veteran's right knee.  Having acknowledged that much, the examiner's rationale that strain "does not necessarily" lead to degeneration in the knee appears to be conclusory and speculative at best.  By contrast, Dr. Scales' private opinion, construed as stating that the Veteran's right knee osteoarthritis is secondary to his foot disabilities, is consistent with the chronology of symptoms and treatment shown in the record.  Also, that opinion seems to be supported by the objective findings from the October 2015 VA examination and by the examiner's acknowledgment that the Veteran's foot disabilities were causing strain to his right knee.  For these reasons, the Board assigns greater probative weight to Dr. Scales' favorable etiology opinion.

The evidence shows that the Veteran's right knee osteoarthritis was caused by or resulted from his service-connected bilateral pes planus and plantar fasciitis disabilities.  As such, the Veteran is entitled to service connection for right knee osteoarthritis.

	B.  Obstructive Sleep Apnea

The Veteran asserts in his August 2010 claim that he has sleep apnea that he believes is secondary to his service-connected sinusitis disability.  Alternatively, he appears to assert that his sleep apnea may have had its initial onset during his period of active duty service.  In that regard, he asserts in a February 2011 statement that his sleep apnea was diagnosed shortly after his separation from service.  In conjunction with the same, he has provided a November 2010 statement from a service buddy and former roommate who states that the Veteran did snore loudly in his sleep.

Service connection has been in effect for the Veteran for sinusitis since August 2010.  Service treatment records document in-service treatment for sinusitis and recurring upper respiratory infections.  Those records do not, however, reflect any complaints of snoring or other symptoms indicative of sleep apnea.

The post-service treatment records indicate that the Veteran underwent sleep studies in April 2001 that showed severe obstructive sleep apnea.  Indeed, he reported during private treatment in June 2009 at FusionSleep that he had a history of obstructive sleep apnea over the previous eight or nine years.  Records for treatment of the Veteran's sleep apnea through the present show that he has used a CPAP machine essentially since the initial 2001 diagnosis.

Over the course of the appeal, the Veteran was afforded VA examinations of his sleep apnea in March 2013, October 2015, January 2016, and June 2016.  An addendum opinion to the January 2016 examination was also obtained in February 2016.

Notably, the October 2015 VA examiner acknowledged at the outset of his opinion that he has no specialized expertise in the field of sleep medicine and that she had consulted with a sleep medicine specialist in forming her opinions.  On review of the claim file and examination of the Veteran, the examiner opined that it is at least as likely as not that the Veteran's sleep apnea was aggravated beyond its natural progression by his service-connected rhinosinusitis.  She states, however, that she is unable to determine the baseline level of the Veteran's sleep apnea disability.  In that regard, she states that such a finding is beyond her scope of practice.  She reiterated, however, that chronic rhinosinusitis can aggravate or worsen sleep apnea.

The Veteran's sleep apnea was re-examined in January 2016.  On review of the claim file, the examiner notes that sleep studies conducted in 1994 and 2001 revealed an apnea hypopnea index (AHI) of 13.2, which is consistent with only mild sleep apnea.  By contrast, the examiner notes, sleep studies conducted in 2005 and 2013 showed AHI values of 33.5 and 33.2 respectively, which both fall within the range of severe sleep apnea.  Hence, the examiner established a pre-aggravation baseline of mild sleep apnea.

Still, the January 2016 examiner opined that the evidence did not show that the Veteran's sleep apnea had been aggravated beyond its natural progression by his chronic nasal congestion.  Moreover, the examiner notes, the record indicates that the Veteran has experienced significant weight gain from 280 pounds at the time of his separation from service to 340 and 331 pounds in 2005 and 2013 respectively.  The examiner notes that weight gain of 10 percent (as in the Veteran's case) is linked to a six-fold increase in the risk of obstructive sleep apnea, and, a 32 percent increase in the severity of already existing sleep apnea.  As such, the examiner concludes that it is less likely than not that the Veteran's sinus disability aggravated his obstructive sleep apnea.  Rather, the examiner states, it is more likely that the Veteran's weight gain and natural progression were implicated in the increase in severity of the Veteran's sleep apnea.

In February 2016, however, the examiner was asked to offer an opinion as the possibility that the Veteran's sleep apnea might have been secondary (i.e., resulted from) his sinusitis disability.  In that regard, the examiner acknowledged that chronic sinusitis is associated with a 1.8 increase in the risk of obstructive sleep apnea.  Still, she declined to provide the requested opinion, stating that it was not possible to make a determination given the concurrent risk factors that resulted from the Veteran's obesity.

In June 2016, the Veteran was afforded a new VA examination to explore the possibility of an etiological relationship between the Veteran's sleep apnea and sinusitis.  On examination of the Veteran and review of the claim file, the June 2016 VA examiner opined that it is at least as likely as not that the Veteran's sleep apnea is proximately due to or the result of the Veteran's service-connected sinusitis.  The examiner states again that nasal congestion confers an approximately two-fold increase in the prevalence of obstructive sleep apnea.  Moreover, the examiner notes, chronic rhinosinusitis can aggravate or worsen sleep apnea and also has been associated with a 1.8 increase in the risk of obstructive sleep apnea.  Given the same, the examiner states that the Veteran's chronic sinusitis at least contributed significantly to cause his obstructive sleep apnea.

Overall, the weight of evidence appears to be in relative equipoise as to the question of whether the Veteran's obstructive sleep apnea is secondary to his service-connected sinusitis.  Although the evidence shows clearly that the Veteran has multiple risk factors that are commonly associated within the medical community with the onset of sleep apnea, the evidence also shows clearly that the VA examiners who examined the Veteran over the course of the appeal period concur that chronic sinus congestion and sinusitis are associated to a significant degree with causing sleep apnea.  As the January 2016 VA examiner noted in the February 2016 addendum, it is impossible to delineate precisely whether the Veteran's specific case of sleep apnea resulted from weight gain or chronic sinus problems.  Nonetheless, as expressed in the June 2016 VA examination, it cannot be denied that chronic sinus problems are a significant risk factor, and as such, were at least a likely significant contributing factor in causing the Veteran's sleep apnea.

Given the state of the evidence, the weight of the evidence appears to be in equipoise as to whether the Veteran's sleep apnea was caused by or resulted from his chronic sinusitis disability.  The Board is compelled to resolve reasonable doubt as to that question in the Veteran's favor.

Having resolved doubt in the Veteran's favor, the elements for service connection for sleep apnea are met.  As such, the Veteran is entitled to service connection for sleep apnea.

	C.  Left Leg Disorder

The record shows that the Veteran has filed previous claims for service connection for a left leg disorder.  Those claims were based upon assertions of orthopedic residuals from an in-service left leg fracture injury.  Here, the Veteran asserts a left leg disability that is being manifested by various reported neurological symptoms, and to that extent, he is asserting service connection for neurological disabilities in his left lower extremity, to include as secondary to his service-connected lumbar spine disability.

The Veteran's service treatment records are wholly silent for any complaints of radiating pain, numbness, weakness, tingling, or other neurological symptoms in his left lower extremity.  Moreover, those records indicate no objective findings or treatment for any neurological manifestations.  Notably, a physical examination conducted during the Veteran's November 1991 separation examination revealed normal neurological findings and normal findings in the Veteran's lower extremities.

Post-service treatment records include an April 1998 private treatment record from New Bern Outpatient Surgery Center, which expresses that the Veteran was reporting back pain but denying the presence of any radicular pain.  A September 1998 MRI conducted at that facility showed degenerative changes at L4-5 and L5-S1 with evidence of focal protrusions, stenosis, and impingement.  Again, however, there is no indication that the Veteran was reporting radicular symptoms at that time.

A November 2010 letter from Dr. Patrick H. Voswinkel reflects that the Veteran was reporting recurring numbness and tingling in his lower extremities.  Dr. Voswinkel appears to urge VA to consider the possibility that the Veteran's neurological complaints are attributable to the Veteran's back disability.  He stops short, however, of opining expressly that such an etiological relationship exists.

During a May 2011 VA spine examination, the Veteran continued to report that pain that radiated from his low back and into the Veteran's lower extremities.  On examination, he was able to heel and toe walk and his demonstrated gait was normal.  Neurologically, the reflexes, muscle strength, and sensation were normal in the Veteran's lower extremities.

Subsequent records show that the Veteran was seen privately for ongoing complaints of radiating pain.  During neurological tests conducted in June 2011 at Providence Orthopedics, the Veteran demonstrated normal reflexes, motor strength, and sensation in his left lower extremity.  A July 2011 spine MRI indicated multi-level stenosis and neural foraminal stenosis with crowding of the nerve roots.  During private treatment in August 2011 with Dr. Douglas B. Kasow, the Veteran demonstrated decreased deep tendon reflexes to 1+/4 in the Veteran's left quadriceps and Achilles.  Dr. Kasow opined that the findings from the examination and neurological studies are consistent with early neurogenic claudication that is secondary to lumbar spine stenosis.

In an undated private opinion, Dr. David Harkins expressed that the Veteran was being followed in his office for lumbar spine degeneration and stenosis that was affecting his bilateral lower extremities.

During an October 2015 VA examination, the Veteran reported that he was having ongoing and daily radicular pain and intermittent paresthesias and numbness in his lower extremities.  Orthopedic and neurological examination revealed decreased sensation in the Veteran's left thigh, knee, lower leg, ankle, feet, and toes.  The examiner noted that those findings are consistent with mild incomplete paralysis of the sciatic nerve.

EMG studies of the Veteran's left lower extremity revealed abnormalities that were determined as being consistent with a moderate predominant sensory polyneuropathy that is unrelated to the Veteran's spine disability.  Overall, the examiner stated, there was no evidence of a radiculopathy in the Veteran's left lower extremity.  Hence, the examiner concluded that the Veteran's polyneuropathy is not related etiologically to his lumbar spine disability.

Concerning the possibility of a direct relationship between the polyneuropathy and the Veteran's active duty service, the examiner opined that it is less likely than not that such a relationship exists.  In that regard, the examiner notes that the service department records are silent for neurological complaints, and moreover, the Veteran's left leg neurological condition was diagnosed several years after his separation from service.  

The examiner opined also that it is less likely as not that the Veteran's polyneuropathy was caused or aggravated by any of his service-connected disabilities.  As rationale, the examiner noted that none of the Veteran's disabilities are known for having an etiological link to sensory polyneuropathies.

During a new VA examination conducted in June 2016, the VA examiner noted essentially similar findings to those noted in the previous October 2015 examination.  Citing again the findings from the previous EMG study, the examiner concurred with the previous October 2015 examiner's opinions.

The evidence shows that the Veteran has radiating pain, numbness, and decreased reflexes in his left lower extremity that are manifestations of a polyneuropathy that was not sustained during active duty service, caused by or resulted from an injury sustained during active duty service, or caused or aggravated by any of his service-connected disabilities.  In that regard, the service treatment records do not reflect any complaints, treatment, findings, or diagnoses relating to any neurological manifestations in the Veteran's left lower extremity.  The post-service evidence shows that the Veteran denied expressly having any neurological symptoms in his lower extremities through at least 1998, and indeed, there is no mention in the record of neurologically related complaints in the Veteran's left lower extremity prior to 2010.  Given the same, the evidence shows that the neurological manifestations in the Veteran's left lower extremity did not appear for at least several years after the Veteran was separated from service in November 1991.

In conjunction with the above, repeated VA examinations and EMG studies have shown that the neurological symptoms in the Veteran's left lower extremity are attributable to a polyneuropathy.  Citing medical literature, VA examinations have concluded that there is no etiological relationship between the Veteran's polyneuropathy and his active duty service or service-connected disabilities.

Notably, the VA examiners' findings and conclusions are rebutted somewhat by the diagnoses rendered by Dr. Kasow and Dr. Harkins.  Still, the Board is inclined to assign greater probative weight to the opinions expressed in the 2015 and 2016 VA examinations because those opinion are based not only on a full review of the Veteran's medical history but also are supported by findings from an EMG study conducted during the 2015 examination.  In contrast, the private opinions from Dr. Kasow and Dr. Harkins were formed without the benefit of an EMG or other nerve study.  As such, those private opinions are due lesser weight.

To the extent that the Veteran has asserted that the neurological manifestations in his left lower extremity are attributable to his back disability, the Board finds that those assertions are not entitled significant probative weight.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Here, the question of whether the Veteran's left lower extremity neurological symptoms are attributable to his back disability is a complex medical question that is not susceptible to being answered by mere lay observation.  That question is complicated further in this case by such factors as time, age, obesity, post-service occupational and recreational activities, and various medical comorbidities.  Given the complexity involved, the question of whether an etiological relationship between the Veteran's left lower extremity polyneuropathy and his back disability depends upon the application of learned medical principles that are based upon objective physical and neurological findings from examinations by professionals with medical training and experience.  For these reasons, the Board is also inclined to assign far greater probative weight to the findings and opinions expressed by the 2015 and 2016 VA examiners than the Veteran's general lay assertions.

The evidence shows that the Veteran has a left lower extremity polyneuropathy that was not sustained during active duty service, did not result from an injury or illness sustained during service, and was neither caused nor aggravated by his service-connected disabilities.  As such, the Veteran is not entitled to service connection for a left leg disorder.  To that extent, this appeal is denied.



ORDER

Service connection for a right knee disorder is granted.

Service connection for sleep apnea is granted.

Service connection for a left leg disorder, to include as secondary to service-connected disabilities, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


